

112 S4784 IS: To extend the Generalized System of Preferences, and for other purposes.
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4784IN THE SENATE OF THE UNITED STATESOctober 1, 2020Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend the Generalized System of Preferences, and for other purposes.1.Extension of Generalized System of PreferencesSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking December 31, 2020 and inserting April 30, 2022. 2.Customs user fees(a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended—(1)in subparagraph (A), by striking October 21, 2029 and inserting November 25, 2029; and(2)in subparagraph (B)(i), by striking October 21, 2029 and inserting November 25, 2029.(b)Rate for merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking October 21, 2029 and inserting November 25, 2029. 